Citation Nr: 0826534	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain, prior to May 11, 2005.

2.  Entitlement to a rating in excess of 20 percent for 
mechanical low back pain, since May 11, 2005. 

3.  Entitlement to a rating in excess of 20 percent for 
cervical osteoarthritis, prior to August 17, 2004.

4.  Entitlement to a rating in excess of 20 percent for 
cervical osteoarthritis, since November 1, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 until October 
1982.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  Prior to May 11, 2005, the veteran's low back disability 
was manifested by subjective complaints of pain; objective 
findings included no ankylosis, no incapacitating episodes, 
no muscle spasms, normal flexion, and a normal gait.

2.  Since May 11, 2005, the veteran's low back disability has 
been manifested by subjective complaints of back pain; 
objective findings include normal flexion, no additional 
limitation of motion after repetitive motion, no ankylosis, 
and no incapacitating episodes. 

3.  Prior to August 17, 2004, the veteran's cervical spine 
disability was manifested by subjective complaints of pain; 
objective findings included normal flexion, no ankylosis, and 
no incapacitating episodes.

4.  Since November 1, 2004, the veteran's cervical spine 
disability has been manifested by subjective complaints of 
pain; objective findings include no additional limitation of 
motion after repetitive motion, and no ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
mechanical low back pain prior to May 11, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159 (as amended), 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293, 5295, 5289 (2003), DC 5237 (2007).

2.  The criteria for a rating in excess of 20 percent for 
mechanical low back pain since May 11, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159 (as amended), 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 
(2007).

3.  The criteria for a rating in excess of 20 percent for 
cervical osteoarthritis prior to August 17, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159 (as amended), 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5287, 
5290, 5293 (2003), DC 5242 (2007).

4.  The criteria for a rating in excess of 20 percent for 
cervical osteoarthritis since November 1, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159 (as amended), 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for his mechanical low back pain and cervical osteoarthritis 
disabilities.  In cases such as this, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, effective September 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454- 
51458 (Sept. 26, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71(a), DCs 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007).

The Board additionally acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

I.  Increased Ratings for Mechanical Low Back Pain

Entitlement to a Rating in Excess of 10 Percent Prior to May 
11, 2005

The veteran filed the current claim in July 2003. As the 
claim was filed prior to the amended spinal regulations 
effective September 2003, the Board must first consider it 
under the appropriate pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his mechanical low back pain was 
worse than 10 percent prior to May 2005.  The RO initially 
rated his low back disability under pre-amended DC 5295 
(lumbosacral strain) and assigned a 10 percent disability 
rating.  His low back disability has subsequently been 
considered under the amended intervertebral disc and amended 
spine regulations.  

In order for the veteran to receive a rating higher than 10 
percent for his low back disability under the pre-amended 
spine and disc regulations, the medical evidence must show 
the following:

*	favorable ankylosis (40 percent under pre-amended 5289);
*	moderate limitation of motion (20 percent under pre-
amended DC 5292); 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months (20 
percent under pre-amended DC 5293); or
*	lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position (20 percent under 
pre-amended DC 5295).

Although the veteran did not undergo VA examination under the 
pre-amended spine regulations, the Board will consider VA 
treatment records and private medical evidence during the 
relevant time frame.

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  Because the 
evidence does not show ankylosis of the lumbar spine, there 
is no basis under pre-amended DC 5289 for an increased 
rating.

Similarly, there is no basis for a higher rating under pre-
amended DC 5292.  Although an April 2003 VA treatment record 
noted that the veteran complained of back pain, nothing in 
the treatment record nor other evidence within the relevant 
time frame indicated that there was moderate limitation of 
motion of the lumbar spine. As such, the evidence does not 
support a higher rating under pre-amended DC 5292.  

With respect to a higher rating under intervertebral disc 
regulations under DC 5293, the Board notes that a December 
2000 private treatment note, found outside of the rating 
period on appeal, noted significant degeneration at L3-4 with 
L4-5 being the second most degenerative level. Nonetheless, 
the medical evidence does not support a finding of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months. 
As such, the weight of evidence does not support a higher 
rating under the pre-amended intervertebral disc syndrome 
regulations. 

Next, the evidence of record does not establish that the 
veteran's clinical disability approximates the criteria for a 
20 percent rating under pre-amended DC 5295.  In this case, 
the current 10 percent rating contemplates pain as described 
by the veteran. As there is no evidence of muscle spasms or 
loss of lateral spine motion, a higher rating is not 
warranted under pre-amended DC 5295.  

Because the evidence does not support a higher rating under 
the pre-amended regulations, the veteran's claim is denied.

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the amended regulations.  Under the 
amended regulations, a higher than 10 percent rating will be 
warranted when the objective medical evidence shows the 
following:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent) 
OR;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent) OR; 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); 
*	intervertebral disc syndrome by combining under § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for 
all other disabilities, OR 
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; whichever method 
results in the higher evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

In this case, the Board finds that the evidence does not 
support a higher rating under the amended regulations.  
First, the Board finds that there is no basis for a higher 
rating based on forward flexion of the thoracolumbar spine.  

Specifically, in a June 2004 VA examination report, the 
veteran's lumbar spine range of motion was reported as 
flexion to 70 degrees, extension to 10 degrees, side to side 
lateral flexion to 20 degrees and side to side rotation to 20 
degrees. The "normal" ranges of motions listed in the 
provided Note (2) are the maximum that can be used for 
calculating the combined range of motion.  Under that 
mandate, the veteran's most current ranges of motion are 
added together as follows:

70 (forward flexion) + 10 (extension) + 
20 (left lateral flexion) + 20 (right 
lateral flexion) + 20 (right rotation) + 
20 (left rotation) = a total of 160 
degrees

The combined range of motion totaling 160 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the veteran's complaints of pain, the Board 
finds that the evidence does not support a higher rating 
under this provision of the amended regulations.

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, while the veteran reported complaints of 
pain, the June 2004 VA examination noted no interference with 
his gait. Therefore, the medical evidence does not support a 
higher rating under this provision of the amended 
regulations.

With regards to intervertebral disc syndrome, the Board notes 
that a June 2004 VA examination report indicates degenerative 
disc disease of the lumbar spine. Additionally, an August 
2004 letter written by the veteran's private treating 
physician indicates that an MRI from a recent visit showed 
moderate spinal stenosis at L3-4 and L4-5 due to congenital 
narrowing with disc protrusion and hypertrophic changes of 
the facet joints. 

Nonetheless, the medical evidence does not support a finding 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months. As such, the weight of evidence does not support a 
higher rating under the amended intervertebral disc syndrome 
regulations. 

Entitlement to a Rating in Excess of 20 Percent Since May 11, 
2005

The Board will next consider whether the veteran is entitled 
to a higher rating under the amended regulations since May 
11, 2005.  Under the amended regulations, a higher than 20 
percent rating will be warranted when the objective medical 
evidence shows the following:

*	forward flexion of the thoracolumbar spine to 30 degrees 
or less OR;  
*	favorable ankylosis of the entire thoracolumbar spine 
(both at 40 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined.

In this case, the Board notes that forward flexion of the 
thoracolumbar spine is not shown to be 30 degrees or less.  
Indeed, upon a VA examination in May 2005, the veteran had 
forward flexion of the lumbar spine to 45 degrees.  As 
forward flexion is greater than 30 degrees, a higher rating 
is not warranted.

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion of less 
than 30.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the veteran has reported competent evidence of pain, 
he has not established how that pain functionally limits him 
to a specific degree.  

In this regard, he reported back pain at his May 2005 VA 
examination, which was objectively confirmed on range of 
motion testing. Specifically, the VA examiner noted that the 
veteran experienced pain on motion, greater in extension than 
flexion. He reported to the examiner that he had constant 
back pain with episodes of sharp pain shooting from his back 
into his lower extremities

While acknowledging the complaints and findings of low back 
pain as detailed above, the competent evidence simply does 
not show that such pain has resulted in additional functional 
limitation such as to find that his disability picture most 
nearly approximates the next-higher rating. Of note, the VA 
examination specifically found that there was no additional 
limitation of motion after repetitive motion. 

Next, as noted above, the level of range of motion does not 
support a finding of ankylosis of the entire thoracolumbar 
spine.  For definitional purposes, ankylosis is a fixation of 
the joint.  Given the range of motion reported, flexion to 45 
degrees and extension to 20 degrees, a higher rating is not 
warranted on this basis.

Next, under Note (1), the Board must also consider any 
associated objective neurological abnormalities under the 
appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2007). 
 
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2007).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

After a review of the claims file, the Board finds that the 
competent evidence of record does not show neurologic 
manifestations of the veteran's service-connected low back 
disability to warrant a higher rating.  Physical examination 
in May 2005 reflected that his reflexes were intact in the 
lower extremities, sensation was intact in the lower 
extremities and there was no radicular pain on straight leg 
raising exam. As such, the objective findings do not support 
a higher rating based on neurologic abnormalities associated 
with his mechanical low back pain. 

Further, the Board has considered whether DC 5243 provides a 
basis for an increased rating for degenerative disc disease.  
In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

Here, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to DC 5243.  The veteran 
maintains that his back is bothered by bending and lifting 
packages at his job. He additionally reported that his 
physician told him to lift no more than 10 pounds. Although 
he reported 8 to 10 flareups of back pain over the course of 
the month, the VA examination report noted that he did not 
have prescribed bedrest for his back within the past year. As 
such, the evidence does not establish incapacitating 
episodes, as defined by Note (1) and a higher rating under DC 
5243 in not warranted.

The evidence as a whole simply does not reveal a disability 
picture more nearly approximating the next-higher evaluation 
under the general rating formula.  In so finding, the Board 
has appropriately considered additional functional impairment 
per 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Thus, based on the analysis of those 
criteria set forth above, the claim is denied.  

II.  Increased Ratings for Cervical Osteoarthritis

Entitlement to a Rating in Excess of 20 Percent Prior to 
August 17, 2004

The veteran contends that his cervical spine disability is 
worse than currently evaluated.  The RO initially rated his 
disability under pre-amended DC 5003-5290 (limitation of 
motion) and assigned a 20 percent disability rating.  His 
disability has subsequently been considered under the amended 
intervertebral disc and amended spine regulations.  

In order for the veteran to receive a rating higher than 20 
percent for his cervical spine disability under the pre-
amended spine and disc regulations, the medical evidence must 
show the following:

*	favorable ankylosis (30 percent under pre-amended 5287);
*	severe limitation of motion (30 percent under pre-
amended DC 5290); 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks 
but less than six weeks during the past 12 months (40 
percent under pre-amended DC 5293).

Although the veteran did not undergo VA examination under the 
pre-amended spine regulations, the Board will consider VA 
treatment records and private medical evidence during the 
relevant time frame.

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the cervical spine.  Because the 
evidence does not show ankylosis of the cervical spine, there 
is no basis under pre-amended DC 5287 for an increased 
rating.

Similarly, there is no basis for a higher rating under pre-
amended DC 5290.  Although an April 2003 VA outpatient 
treatment note and June 2003 private treatment note indicated 
that the veteran complained of back pain, nothing in the 
treatment record nor other evidence within the relevant time 
frame indicate that there was severe limitation of motion of 
the cervical lumbar spine. As such, the evidence does not 
support a higher rating under pre-amended DC 5290.  

With respect to a higher rating under intervertebral disc 
regulations under DC 5293, the Board notes that a June 2003 
private treatment note indicated that the veteran had multi-
level disc bulging and disc protrusions-herniations, with the 
largest being at C6-7 and mild AP spinal stenosis extending 
from C3 down through C7. 

Nonetheless, the medical evidence does not support a finding 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months. As such, the weight of evidence does not support a 
higher rating under the pre-amended intervertebral disc 
syndrome regulations. 

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the amended regulations.  Under the 
amended regulations, a higher than 20 percent rating will be 
warranted when the objective medical evidence shows the 
following:

*	forward flexion of the cervical spine 15 degrees or 
less; or unfavorable ankylosis of the entire cervical 
spine (30 percent); 
*	intervertebral disc syndrome by combining under § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for 
all other disabilities, OR 
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; whichever method 
results in the higher evaluation (40 percent).  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

In this case, the Board finds that the evidence does not 
support a higher rating under the amended regulations.  
First, the Board finds that there is no basis for a higher 
rating based on forward flexion of the cervical spine.  

Specifically, in a June 2004 VA examination report, the 
veteran's cervical spine range of motion was reported as 
flexion to 30 degrees. The Board has also considered a 
private treatment record from February 2004 and an August 
2004 letter from his private treating physician, which noted 
diminished range of motion of the cervical spine. However, 
neither of these private treatment records discussed 
numerical values for the alleged limitation. 

Even considering the veteran's complaints of pain, as his 
forward flexion of the cervical spine is greater than 15 
degrees; and there is no ankylosis noted, the Board finds 
that the evidence does not support a higher rating under this 
provision of the amended regulations.

With regards to intervertebral disc syndrome, the Board notes 
that a June 2004 VA examination report indicated severe 
degenerative disease along with bulging and herniated disc 
throughout the cervical spine. An August 2004 letter from his 
private treating physician notes that an MRI from a recent 
visit revealed multilevel degenerative disc disease from C3-4 
through C6-7. 

It was additionally noted that the veteran had moderate to 
severe spinal stenosis at C6-7; moderate spinal stenosis at 
C3-4, C4-5, and C5-6; and mild to moderate stenosis at C7-T1. 
The report continued by indicating that the veteran did not 
have congenital narrowing of his cervical canal from C3 
through T1. Nonetheless, the medical evidence does not 
support a finding of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months. As such, the amended intervertebral disc 
syndrome regulations cannot be used to support a higher 
rating. 

Under Note (1), the Board additionally must also consider 
whether a separate evaluation is needed for neurologic 
manifestations. The veteran has already received a rating for 
both right upper extremity radiculopathy and left upper 
extremity radiculopathy associated with his service-connected 
cervical osteoarthritis, effective July 29, 2003. As such, 
his neurological symptoms are not considered part of his 
service-connected disability, and are not at issue on appeal. 

Entitlement to a Rating in Excess of 20 Percent Since 
November 1, 2004

At the outset, the Board notes that the veteran was assigned 
a temporary evaluation of 100 percent effective August 17, 
2004, through November 1, 2004, due to cervical spine surgery 
necessitating convalescence. As the 100 percent rating is the 
maximum available award, the Board will next consider whether 
a rating in excess of 20 percent rating is warranted from 
November 1, 2004.  

Under the amended regulations, a higher than 20 percent 
rating will be warranted when the objective medical evidence 
shows the following:

*	forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine; (30 percent); OR
*	incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (40 percent). 

The Board has reviewed the evidence of record and finds that 
the evidence does not demonstrate limitation of motion 
findings consistent with the criteria for the next-higher 
disability rating, even when considering additional 
functional limitation due to factors such as pain.  

Upon VA examination in May 2005, flexion of the cervical 
spine was reported to 30 degrees. Pain was noted on range of 
motion testing however, there was no additional limitation of 
motion after repetitive motion. The Board acknowledges that 
in evaluating musculoskeletal disabilities, consideration 
must be given to additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

During the May 2005 examination, the veteran reported that 
his neck was bothered by cervical extension while having to 
box his mail as part of his job.  He also reported being 
bothered by long periods of cervical flexion while having to 
look down in his cash drawer.  Even considering the 
complaints of pain as noted in the May 2005 VA examination, 
the evidence does not establish additional functional 
impairment such as to enable a finding that his disability 
picture most nearly approximates the next-higher 30 percent 
evaluation under the general rating formula. 

Next, the Board finds that evidence does not indicate 
favorable ankylosis of the entire cervical spine. Because 
ankylosis of the entire cervical spine has not been shown, a 
30 percent disability rating is not warranted.   

The Board additionally finds that the weight of evidence does 
not indicate that the veteran has experienced incapacitating 
episodes so as to warrant a disability rating due to 
incapacitating episodes during the period in question. 
Although he reported at his May 2005 VA examination that he 
had been prescribed bedrest for his neck pain in January 
2005, there is no indication in the file to support his 
assertion.  As bedrest must be prescribed by a physician, the 
absence of medical evidence reflecting bedrest is given more 
probative weight than his statements as to the need to have 
bedrest.

Additionally, in a June 2007 VA examination report it is 
noted that the veteran reported there are two times per week 
when he has flare-ups and he has to lie down and cannot 
function however, there were no episodes of bed rest 
recommended by a physician. Therefore, a disability rating in 
excess of 20 percent for incapacitating episodes is not 
warranted.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
cervical spine disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.   

In this case, VA treatment records indicate that the veteran 
was hospitalized only once, when he underwent cervical 
laminectomy of the cervical spine in August 2004.  This 
single incident does not amount to the type of frequent 
periods of hospitalization required for an extra-schedular 
rating under 38 C.F.R. § 3.321.  

Under Note (1), the Board additionally must also consider 
whether a separate evaluation is needed for neurologic 
manifestations. As previously mentioned, the veteran has 
already received a rating for both right upper extremity 
radiculopathy and left upper extremity radiculopathy 
associated with this service connected cervical 
osteoarthritis. As such, his neurological symptoms are not 
considered part of his service-connected disability, and are 
not at issue on appeal. 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 20 percent for his cervical spine 
disability, the Board is unable to grant the benefits sought.  

With respect to all the claims, the Board has considered the 
veteran's written statements that his disabilities are worse.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  In this case, the 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements. 

III. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective dates to be 
assigned are moot as the claims are denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a June 2005 statement of the case discussed the 
relevant regulations which related to the criteria for a 
higher rating.  Based on that evidence, the veteran can be 
expected to understand what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he submitted 
various private treatment records and letters from his 
private physician indicating increased pain he was 
experiencing. These statements and submissions demonstrate 
his actual knowledge in understanding the requirement that 
his condition must deteriorate in order to support his claim 
for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
private treatment records. In addition, he was afforded VA 
medical examinations in June 2004, May 2005, and June 2007. 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for mechanical low back 
pain, prior to May 11, 2005, is denied.

A rating in excess of 20 percent for mechanical low back 
pain, since May 11, 2005, is denied. 

A rating in excess of 20 percent for cervical osteoarthritis, 
prior to August 17, 2004, is denied.

A rating in excess of 20 percent for cervical osteoarthritis, 
since November 1, 2004, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


